Citation Nr: 0607721	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-51 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 19, 1989, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse





ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the Houston, Texas, regional office (RO) of the 
Department of Veterans Affairs (VA) wherein the RO assigned a 
50 percent disability evaluation effective from May 19, 1989.

In July 1998, the Board denied the veteran's claims of 
entitlement to an effective date prior to May 19, 1989, for 
the grant of service connection for PTSD and entitlement to 
service connection for peripheral neuropathy claimed as 
secondary to Agent Orange exposure.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an January 1999 Order, the Court 
granted a Joint Motion to Remand and Partially Stay 
Proceedings, and vacated that part of the Board's July 1998 
decision that denied an earlier effective date for the grant 
of service connection for PTSD.  The Court remanded that 
issue to the Board and dismissed the remaining issue.

In June 1999 the Board issued a decision denying an effective 
date prior to May 19, 1989, for the grant of service 
connection for PTSD.  The veteran appealed the Board's June 
1999 decision to the Court, and in August 2000 the Court 
affirmed the Board's decision.  The veteran appealed the case 
to the United States Court of Appeals for the Federal Circuit 
(CAFC).  In December 2001, the CAFC vacated the Court 
decision and remanded the case for further proceedings 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
By a January 2002 Order, the Court vacated the June 1999 
Board decision and remanded the matter to the Board.

In August 2002, the Board issued a decision denying an 
effective date prior to  
May 19, 1989, for the grant of service connection for PTSD.  
The veteran appealed the Board's decision to the Court.  In 
an August 2003 Order, the Court granted a Joint Motion to 
Remand, and vacated the Board's August 2002 decision.

In April 2004, the Board remanded this matter to the RO for 
further development, including review of the record to ensure 
compliance with the VCAA and to address the veteran's 
contention raised in the most recent Joint Motion to Remand.  
The veteran was issued a supplemental statement of the case 
(SSOC) in September 2004.    

The veteran testified before a Veterans Law Judge in April 
1998 at the Houston, Texas RO.  In February 2004, VA notified 
the veteran and his representative that the Board no longer 
employs the VLJ from that hearing and offered the veteran an 
opportunity to attend a new hearing.  In February 2004, VA 
received a response from the veteran indicating that he did 
not want an additional hearing.  As such, the claim is ready 
for adjudication.    


FINDINGS OF FACT

1.  In final decisions dated November 14, 1986, and February 
12, 1988, the Board denied service connection for PTSD.

2.  An application to reopen a claim of entitlement to 
service connection for PTSD was received May 19, 1989; this 
is the date that was subsequently assigned as the effective 
date for a grant of service connection and award of 
compensation for PTSD.

3.  The RO was not in receipt or possession of any evidence 
between February 12, 1988 and May 19, 1989 that can be 
construed as a claim of entitlement to VA benefits based on 
PTSD.

4.  The veteran did not meet the eligibility criteria for 
service connection for PTSD on April 11, 1980.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to May 19, 1989, for the grant of entitlement to 
service connection for PTSD, were not met.  38 U.S.C.A. §§ 
5107, 5110 (West Supp 2005); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
involving the claim was made prior to receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the initial rating decision September 
1996 was prior to the enactment of the Veterans Claims 
Assistance Act (VCAA).  Therefore, prior VCAA notification 
was not possible.  Following the August 2003 Joint Remand and 
April 2004 Board remand, the veteran received proper 
notification from the RO in a July 2004 letter.  VA fully 
notified the veteran of what is required to substantiate his 
claim in the letter and September 2004 supplemental statement 
of the case (SSOC).  Together, the letter and the SSOC 
provided the veteran with a summary of the pertinent 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  Moreover, the September 
2004 SSOC specifically addressed the veteran's contentions 
and explained why the factual evidence did not support an 
earlier effective date.  This finding clearly informed the 
veteran that the RO determined that May 19, 1989 was the date 
of receipt for the reopening of the PTSD claim, and that no 
attempt to reopen the Board's 1986 denial was received before 
May 19, 1989.  The RO also addressed the veteran's argument 
that he submitted a notice of disagreement in 1974 and that 
without a statement of the case, the claim was still pending.  

In addition, the veteran was provided with the reason why his 
claim was denied and the facts supporting this determination.  
The veteran is also aware of the applicable law, as it was 
outlined in detail by the Board in the most recent decision 
dated in August 2002, which was later vacated on grounds 
other than for failing to properly cite the applicable law 
pertaining to early effective date claims.  Therefore, the 
veteran is aware of what evidence is needed to prove his 
claim and the reasons and bases as to why his claim was not 
granted by VA.

VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  No other evidence 
was identified or submitted by the veteran.  In fact, the 
record shows that in July 2004, the veteran indicated to the 
RO that neither he, nor his representative, had any 
additional evidence to submit.  The Board finds that the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, service personnel records, VA medical records, 
including examination reports, private medical records, 
records from the Social Security Administration, numerous 
statements from the veteran, and testimony from the veteran 
and his wife.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Effective Date

The veteran contends that an effective date prior to May 19, 
1989, is warranted for the grant of service connection for 
PTSD.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West Supp 
2005); 38 C.F.R. § 3.400 (2005).  The effective date of an 
award of service connection is based upon a variety of 
factors, including date of claim, date entitlement is shown 
and finality of prior decisions.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2005).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  

The veteran separated from active service in March 1971.  The 
Board notes that in September 1973, the veteran filed a claim 
for service connection for an eye operation and removal of a 
growth from his side.  At that time, he also mentioned having 
been treated during service for his nerves.  In a February 
1974 rating decision, the RO denied service connection for a 
nervous disorder as not shown by the evidence of record.  
That rating decision included consideration of the veteran's 
service medical records and post-service medical records 
showing treatment for gastro-intestinal complaints.  The 
veteran was notified of the decision in February 1974.

In a statement dated in March 1974 the veteran asserted that 
he suffered from frequent "black-outs" and had dreams about 
Vietnam, claiming that his nerves became bad in Vietnam and 
that he had been treated in various field hospitals.  In 
April 1974, the RO issued a deferred rating decision pending 
further development of the claim.  In May 1974 a copy of 
medical records already in the file was submitted.  After 
review of the evidence, the RO issued a confirmed rating 
decision denying service connection for a nervous condition 
and notified the veteran by a letter of July 10, 1974.  
Thereafter, in rating decisions dated in July 1975, March 
1976 and January 1977, the RO continued to deny service 
connection for a nervous disorder.  

In a statement, received by the RO in July 1983, the veteran 
specifically claimed entitlement to service connection for 
PTSD.  VA outpatient records showed diagnoses of manic 
psychosis and manic depression in July 1983.  In an August 
1983 rating decision, the RO denied service connection for 
PTSD, noting that the veteran did not relate any specific 
stressor incident in service and that PTSD was not shown to 
have been incurred in military service and was not currently 
diagnosed.  The August 1983 rating decision also notes that 
service connection for a nervous condition had been 
previously denied and the current evidence did not provide a 
new factual basis to establish service connection for a 
nervous disorder. The veteran was advised of his procedural 
and appellate rights at that time, but did not appeal the 
August 1983 decision.

In a rating decision dated in June 1985, the RO found that no 
new and material evidence had been presented to reopen the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The veteran was notified of the decision 
in July 1985 and provided notice of his appellate rights.

In a statement dated in September 1985, L. Champagne, M.D., 
reported having initially treated the veteran for severe 
nervousness in June 1971 and indicated that such sometimes 
manifested itself in schizoid behavior.  He reported that the 
record no longer existed.  

A November 1985 rating decision determined that the evidence 
was insufficient to establish service connection for a 
nervous condition and the veteran was notified of this 
decision.  The veteran disagreed, and a statement of the case 
was issued in January 1986.  The veteran perfected his appeal 
in January 1986.  In a November 1986 decision, the Board 
denied entitlement to service connection for a nervous 
disorder.  

In January 1987, the veteran again attempted to reopen his 
nervous disorder claim.  In a rating decision dated in 
February 1987, the RO found that there was no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a nervous disorder.  
The veteran again disagreed and appealed.  In a February 1988 
decision, the Board denied entitlement to service connection 
for a nervous disorder, to include PTSD.  The Board 
determined that the evidence submitted since the November 
1986 Board decision was new but, in essence, not material, as 
it did not show that the veteran had a nervous disorder in 
service or a psychosis within the first post-service year, or 
that he currently had PTSD.  

The February 1988 decision was the last final denial of 
service connection for PTSD.  38 U.S.C. § 7104(b) (West Supp 
2005; 38 C.F.R. § 20.1100 (2005).  Absent revision of that 
decision based upon clear and unmistakable error (CUE), the 
assigned effective date for the eventual grant of service 
connection can be no earlier than February 12, 1988.  See 38 
C.F.R. § 3.105 (2005).   

EED Prior to February 1988 Board Decision

In his appeal, veteran has argued for an earlier effective 
date prior to May 19, 1989.  One argument raised is that 
under VA General Counsel Precedent Opinion 26-97 (VAOPGCPREC 
26-97) the effective date of his award should be July 13, 
1983, the date he first filed a claim for PTSD.  The veteran 
contends that the addition of PTSD as a diagnostic entity in 
the VA's Schedule for Rating Mental Disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 
3.114(a).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary' s direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 38 C.F.R. § 3.114(a).  Thus, 
for PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997).  The 
General Counsel opinion arose in the context of a claim for 
entitlement to an earlier effective date for service 
connection for PTSD.

In this case, PTSD was not medically recognized at the time 
of the veteran's claims filed in the 1970's.  With respect to 
VAOPGCPREC 26-97, the veteran did not meet all of the 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD, as there was no medical 
evidence of PTSD at that time.  Despite the veteran's 
psychiatric treatment and complaints beginning in the 1970s, 
the record does not contain a PTSD diagnosis prior to or as 
of April 11, 1980.  The Board is cognizant of the veteran's 
argument that an earlier effective date is warranted because 
he believes that his psychiatric symptoms dating back to the 
1970s have always represented PTSD.  However, the Board is 
prohibited from substituting the veteran's judgment in place 
of diagnoses and findings of record as of April 11, 1980, 
that were made by competent medical professionals.  See 
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

Despite the addition of PTSD to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM), the medical professionals in the veteran's 
case did not diagnose PTSD for several years thereafter.  The 
first arguable PTSD diagnosis was a diagnosis of delayed 
stress syndrome shown in July 1983.  However, in 1985 a VA 
examiner specifically found that the veteran did not have 
symptomatology characteristic of PTSD.  The Board, in its 
February 1988 final decision, considered PTSD as a diagnosis, 
yet denied the veteran's claim.  Finally, the Board notes 
that the current grant is based on a PTSD diagnosis first 
offered in 1991.  Accordingly, VAOPGCPREC 26- 97 does not 
provide a basis upon which to assign an effective date for 
service connection for PTSD prior to May 19, 1989.

The veteran has also argued that the August 1983 rating 
decision was not final as VA committed a grave procedural 
error by not requesting evidence of a specific stressful 
event and that VA compounded the error by failing to notify 
him that the lack of such evidence was a reason for the 
denial of his claim.  Although the veteran has argued that 
his claim was accepted and determined to be well-grounded by 
the RO, the record shows otherwise.  The RO received the 
veteran's application to reopen his claim for entitlement to 
benefits for PTSD in July 1983 and in an August 1993 rating 
decision denied the claim on the bases that the veteran did 
not relate any specific in-service stressor and that PTSD was 
not currently diagnosed.  The veteran was notified of his 
procedural and appellate rights at that time.

The Board finds that the RO provided adequate notice by 
informing the veteran that PTSD was not currently shown.  
Without evidence that he had the claimed disability, the 
Board finds that not requesting the veteran to provide more 
specific stressor information was not a procedural error of 
such gravity as to vitiate the finality of the August 1983 
rating decision.  

The veteran also argues that clear and unmistakable error 
exists in the August 1983 rating decision.  An unappealed 
rating decision that has been reopened and adjudicated on the 
merits by the Board cannot be collaterally attacked through a 
CUE claim.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  The 1986 
Board decision, while not formally reopening the August 1983 
rating decision, addressed all the evidence of record and 
made, essentially, a merits determination.  Therefore, the 
1983 rating decision was subsumed in the 1986 Board decision 
and is immune to a CUE challenge.  One cannot bring a CUE 
challenge to an RO decision once that decision has been 
reviewed on the merits and affirmed by the Board.  This rule 
was not affected by the enactment of 38 U.S.C.A. § 7111.  
Donovan, 158 F.3d at 1383 (stating that Section 7111 was 
"irrelevant" where the claimant was asserting CUE "only in 
[an RO] decision and not in the subsequent Board 
decisions").  Moreover, The Board issued a decision in 
February 1988 that the evidence presented since the 1986 
Board decision was new but did not establish that the veteran 
had a nervous disorder in service or a psychosis within the 
first post-service year, or that he currently had PTSD.



EED Following the February 1988 Board Decision

In May 1989, the RO received VA Form 21-4138 in which the 
veteran requested his claim of entitlement to service 
connection for PTSD be reopened based on medical evidence 
which he asked that the RO secure.  After an RO denial, the 
Board, in October 1995, granted service connection for PTSD.  
In a July 1996 rating decision, the RO implemented the grant 
of service connection for PTSD and assigned a 50 percent 
evaluation, effective November 2, 1989.  In a September 1996 
rating decision, the RO amended the effective date of the 
grant of service connection and award of a 50 percent 
evaluation to May 19, 1989.

Review of the record shows that the Board received 
communications from Members of Congress and the Governor of 
the veteran's state after the February 1988 Board decision, 
in April, May, and July 1988.  The applicable statutory and 
regulatory provisions require that VA look to all 
communications from the veteran, including those from a 
Member of Congress or some other person acting as next friend 
of claimant, which may be interpreted as applications or 
claims - formal and informal - for benefits.  In particular, 
VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

In an April 1988 a forwarded copy of a constituent service 
form from a United States Senator, the veteran requested that 
the Senator pursue a full investigation into his claim for VA 
disability benefits for PTSD.  The Senator requested that VA 
review the matter and he be provided with a report.  In May 
1988 another United States Senator asked for information 
regarding the denial of the veteran's case and what evidence 
was needed to receive a favorable decision.  The RO replied 
to each Senator in May 1988, explaining that in February 1988 
the Board had denied the veteran's claim for a nervous 
condition including PTSD after review of all evidence of 
record, including a transcript of a July 1987 hearing and all 
service medical records.  It was further explained that the 
veteran could reopen his claim by furnishing new and material 
evidence that his condition was service connected.

In July 1988, the Governor of a State requested a review of a 
matter raised by the veteran and enclosed a copy of 
correspondence received from the veteran.  The veteran gave 
his consent for the Governor to review his appeals decision 
and findings.  He mentioned having gone to the Board four 
times, and having had witnesses who fought with him in the 
Vietnam war and knew of his condition and treatment during 
the war.  He also had pictures purported to show himself and 
other service members handling the Agent Orange chemical.  
The RO replied that the veteran's claim for service 
connection for disabilities due to exposure to Agent Orange 
had been denied and could be reopened if the veteran 
submitted new and material evidence.

After a thorough review of the record, the Board finds that 
the veteran did not submit any communication or action 
indicating intent to apply for entitlement to service 
connection for PTSD after the February 1988 Board decision 
until May 19, 1989.  The Board does not construe the 
veteran's request to have VA investigated for the prior 
denials as raising a new claim for service connection.  

However, even assuming that the communications from the 
Members of Congress and the Governor to VA in April, May and 
July 1988 could be construed as intent to apply for service 
connection, the veteran still does not meet the requirements 
for an earlier effective date prior to May 19, 1989.  The law 
provides that the effective date of compensation, based on a 
claim reopened with new and material evidence after a final 
disallowance, will be the date of VA receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q)(ii), (r); Lapier v. Brown, 5 
Vet. App. 215 (1993); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  Entitlement to service connection cannot occur 
without a current diagnosed condition.  38 C.F.R. § 3.303 
(2005).  Here, the first and earliest evidence of a confirmed 
PTSD diagnosis was in 1991.  A review of VA outpatient 
reports reflects that records dated during the period from 
February 1988 to May 1989 are negative for any diagnosis of 
PTSD shown to be related to the veteran's period of military 
service.  The veteran was not diagnosed with PTSD prior to 
May 19, 1989.  While there is an argument to be made that the 
effective date in this case should be the date he was first 
diagnosed with PTSD (1991), the Board does not need to 
consider that here.  Instead, it is sufficient to decide that 
there is no basis in the record to show that entitlement to 
the benefit arose prior to May 19, 1989.  

In short, based upon the above, the Board finds no claim was 
received after the February 1988 Board decision until May 19, 
1989 and that the entitlement to service connection did not 
arise prior to May 19, 1989.  

February 1974 Rating Decision

Finally, another argument raised by the veteran is that the 
February 1974 rating decision was not final.  Specifically, 
the veteran contends that a statement dated in March 1974 
should have been construed as a notice of disagreement to the 
February 1974 decision denying service connection for nerves 
and that failing to provide a statement of the case in 
response to the March 1974 "notice of disagreement" 
rendered the February 1974 decision non-final.  The Board 
acknowledges the argument.  However, as set out above, the 
1986 Board decision addressed all the evidence of record at 
that time, and made, essentially, a merits determination.  
Therefore, the February 1974 determination was subsumed by 
the Board's 1986 and 1988 final decisions.  

In addition, even assuming that the February 1974 claim was 
non-final, the veteran would still not be entitled to an 
effective date prior to May 19, 1989.  As noted above, the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5100(a) (West Supp 2005); 38 C.F.R. § 3.400 (q)(ii), (r) 
(2005).  Entitlement to service connection cannot occur 
without a current diagnosed condition.  Again, the first and 
earliest evidence of a confirmed PTSD diagnosis was in 1991.  
The veteran was not diagnosed with PTSD in 1974 or anytime 
until after his claim for service connection was received in 
May 19, 1989.  While there is an argument to be made that the 
effective date in this case should be the date he was first 
diagnosed with PTSD (1991), the Board does not need to 
consider that here.  Instead, it is sufficient to decide that 
there is no basis in the record to show that entitlement to 
the benefit arose prior to May 19, 1989.  

In summary, service connection was granted for PTSD based on 
medical evidence linking claimed in-service stressors to the 
veteran's psychiatric difficulties.  However, the first 
correspondence that may reasonably be interpreted as a 
request to reopen the previously denied claim for service 
connection for PTSD was received on May 19, 1989.  No 
diagnosis of PTSD was identified as of February or March 1974 
or April 11, 1980.  Based on such facts, the effective date 
of the grant of service connection for PTSD cannot be earlier 
than May 19, 1989.  Absent sufficient evidence of diagnosed 
PTSD received prior to that date, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal. As a result, the claim for an 
earlier effective date must be denied.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.114(a), 3.400(b), (q)(1)(ii), (r); 
VAOPGCPREC 26-97 (July 16, 1997).  

Based upon the above findings, the Board finds that the 
evidence is against an effective date of the award of service 
connection prior to May 19, 1989.  Thus, the claim is denied.  


ORDER

An earlier effective date prior to May 19, 1989, for an award 
of service connection for PTSD, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


